Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/22 has been hereby entered.

2. Claims 1-8, 11-17, 23-25  are   pending. 


3. Claims 17, 23-25 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-8 and 11-16 read on a method of expanding ex-vivo stem and/or progenitor cells are under consideration in the instant application.




4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims  1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005042731 or US Patent Application 20160244768 in view of  US Patent Application 20200248143 , US Patent Application 20170173083 and  newly cited Fares et al ( Science, 2014, v.345, pages 1509-1512)

Applicant asserts that though prior art references teach the use of expanding factor  UM 171 compound for expanding hematopoietic stem cells, none of said references demonstrated that such expanding factor enrich EPCR+ population.

Newly cited Fares et al., teach that culturing hematopoietic stem cells in the presence of expanding factor UM171 and SR1 results in increasing in expression of EPCR in said cells. Fares et al., teach that  UM171  can be used for expanding EPCR+ cells ( see entire document, Abstract and Discussion in particular). 

Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to  use of cell expanding factor such as UM171 in combination with SR1  for stimulating the starting population of stem/progenitor cells in the method taught by WO’ 731 or US Patent Application’ 768  to expand EPCR+ cells  with a reasonable expectation of success because the prior art suggests that that exposure of hematopoietic stem cells to  UM171 results in stimulation expression of EPCR and expanding of said cells. 


As has been stated previously, WO’ 731 teaches a method of expanding ex vivo stem/or progenitor cells the method comprising selecting EPCR+ cells from the starting population of  stem/and/or progenitor cells and expanding said EPCR+ cells. WO’ 731 teaches that said EPCR+ cells are long term hematopoietic stem cells. WO’ 731 teaches that said EPCR+ cells are also CD34+ cells and that said marker can be used for further enrichment   ( see entire document, Abstract and pages 3, 6, 9 in particular)

US Patent Application’ 768  teaches a method of expanding ex vivo stem/or progenitor cells the method comprising selecting EPCR+ cells from the starting population of  stem/and/or progenitor cells and expanding said EPCR+ cells. US Patent Application’ 768  teaches that said EPCR+ cells are long term hematopoietic stem cells. US Patent Application’ 768  teaches that said EPCR+ cells are also CD34+ cells and that said marker can be used for further enrichment   ( see entire document, Abstract and paragraphs  0003, 0044, 0067,  0257 in particular)

WO’ 731 or US Patent Application’ 768  does not explicitly teaches the use of cell expanding factor such as UM171 in combination with SR1  for stimulating the starting population of stem/progenitor cells.

US Patent Application 143 teaches the method of expanding  and enrichment ex-vivo hematopoietic stem cells, comprising stimulating the starting population of stem cells with UM171 in combination with SR1.    US Patent Application 143 teaches presence of cytokines including CSF or IL-3 or TPO in the cell culture medium. US Patent Application 143 teaches that said combination is sufficient to stimulate the expansion of stem cells by at least 10% ( see entire document, paragraphs 0028, 0058 0174, 0182 and 0336, 0338 , 0451,  0467 in particular)

US Patent Application 083  teaches the method of expanding  and enrichment ex-vivo hematopoietic stem cells, comprising stimulating the starting population of stem cells with UM171 in combination with SR1.    US Patent Application 083 teaches presence of cytokines including CSF or IL-3 or IL-6 in the cell culture medium. ( see entire document, paragraphs 0005, 0006, 0009 0047 and claims in particular)


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to  use of cell expanding factor such as UM171 in combination with SR1  for stimulating the starting population of stem/progenitor cells in the method taught by WO’ 731 or US Patent Application’ 768   with a reasonable expectation of success because the prior art suggests that that said combination is sufficient to stimulate the expansion of stem cells by at least 10%. 

Claim 7 is included because said structural properties would be an obvious properties of the recited EPCR+ cells, because the claimed and recited cells are the same.

Claim 13 is included  because  it would be conventional and within the skill of the art to identify an optimal means of expanding EPCR+ cells. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

 It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

6. No claim is allowed.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644